DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 11/16/2021 is accepted and entered. Claims 1-5, 7, 8, 10-13, 15-20, and 41-46 are currently pending with Claims 6, 9, 14, and 21-40 cancelled.
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Claim 1 was previous rejected under 102 by Kornel. However, the amendment has incorporated previous Claims 6, 9, and 14 into Claim 1. As such, a 102 rejection is no longer proper and Claim 1 is now rejected under 103 by Kornel/Leuthardt/Amarasinghe. Applicant’s arguments in subsections A and B of section “Rejections Under 35 U.S.C. § 103” (Remarks, pgs. 6-8) are drawn to the limitations present in original Claims 6, 9, and 14 which are now present in Claim 1.
Regarding Claim 1, Applicant alleges that the combination of Kornel/Leuthardt is improper since Kornel discloses the use of a gravity-based drainage bag for a subcutaneous drain to remove fluids from the subdural space. Applicant alleges that Kornel does not teach the need for side openings or shunt valves to control the flow of fluids, and a skilled artisan would not be motivated to replace Kornel’s gravity-based drainage bag with the catheter of Leuthardt without the instant application (Remarks, pg. 7).

Applicant also alleges the combination of Kornel/Amarasinghe is improper. Applicant alleges that Amarasinghe is drawn to a device for IV therapy, cannot be used to transfer fluid into and out of a brain, and therefore is a different technology (Remarks, pg. 8). Because of this, Applicant alleges that one skilled in the art would not be motivated to modify the device of Kornel to have a space between the outer diameter of 
Regarding Claim 13, Applicant argues that one of ordinary skill would not be motivated to modify Kornel with Dextradeur to have two or more lumens at the distal end of the catheter (Remarks, pg. 9). Applicant argues that since the device of Kornel uses a drainage bag, there is no reason to replace the drainage bag with the catheter taught by Dextradeur (Remarks, pg. 9). However, as discussed above, there is no teaching within Kornel that the device used with the sheath must be a drainage bag or that the catheter cannot have any features that are not disclosed. Dextradeur teaches that having multiple lumens at the distal end of the catheter reduces the risk of catheter blockage (¶ [0008-0010]), and therefore one of ordinary skill in the art would be motivated to modify the distal end of the catheter to have multiple lumens to prevent blockage in the long-term, indwelling system of Kornel.
Claim 20, Applicant alleges that Kornel and Leuthardt disclose different devices, and that a skilled artisan would not be motivated to combine Kornel and Leuthardt, and would not be motivated to further modify this device to have a shunt valve or a distal catheter assembly as claimed. However, as set forth above, Applicant’s arguments regarding Kornel/Leuthardt are not persuasive. Sommers teaches a shunt system that allows the distal catheter section to expand in response to growth of the patient (Col. 6 lines 11-30). This would be beneficial in a long-term indwelling catheter sheath, as it would allow the system to grow with the patient. Therefore, one of ordinary skill in the art would be motivated to modify Kornel/Leuthardt with Sommers, as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 13, it is unclear whether the limitation “a distal end” present within Claim 13 is referring to the same or different “a distal end” present in Claim 1. For the purpose of compact prosecution, the distal ends are interpreted as being the same distal ends.
Claim 18, it is unclear whether the limitation “a distal end” present within Claim 18 is referring to the same or different “a distal end” present in Claim 1. For the purpose of compact prosecution, the distal ends are interpreted as being the same distal ends.
Regarding Claims 41 and 42, it is unclear whether the limitation “a ventricle” present within Claims 41 and 42 is referring to the same or different “a ventricle” present in Claim 1. For the purpose of compact prosecution, the ventricles are interpreted as being the same ventricles.
Claim 43 recites the limitation “a ventricle” in both lines 3 and lines 5. It is unclear if these limitations refer to the same ventricle or different ventricles. For the purpose of compact prosecution, the ventricles are being interpreted as the same ventricles. Claims 44-46 are also rejected due to their dependencies on Claim 43.
Regarding Claim 44, it is unclear whether the limitation “a distal end” present within Claim 44 is referring to the same or different “a distal end” present in Claim 43. For the purpose of compact prosecution, the distal ends are interpreted as being the same distal ends.

The examiner notes that Claim 44 does not rise to the level of a 112(d) rejection because Claim 43 recites “a distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath and/or comprises one or more side openings for transferring fluid into the catheter”. While Claim 44 recites “a distal end of the catheter is arranged to be inserted into the ventricle of the brain via the sheath”, Claim 44 is further limiting the subject matter of Claim 43 because it requires the catheter being Claim 43 merely has the distal end of the catheter arranged to be inserted into the ventricle of the brain via the sheath as an optional limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-12, 15-19, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Leuthardt et al (US 2013/0131576) further in view of Amarasinghe (US 4936826).
Regarding Claim 1, Kornel discloses a catheter assembly (subdural drain 10, Figs. 2-8), comprising:
a sheath (stem 14, Figs. 2-8) arranged to be permanently attached to a portion of a brain (Col. 8 lines 5-44; the device is capable of being attached permanently to the patient; the bottom edge of the stem is located within the subdural space, which is a portion of the brain as it is the area under the dura mater of the brain);
a catheter (lumen 40, Figs. 2-8) slidably disposed in the sheath (14, Figs. 2-8; Col. 6 lines 16-20, Col. 8 lines 36-41), wherein the catheter (40, Figs. 2-8) is removable from the sheath (14, Figs. 2-8) and from the brain while the sheath (14, Figs. 2-8) remains attached to the portion of the brain (Col. 8 lines 5-44); and
a connector (cap section 12, Figs. 2-8) connected to the sheath (14, Figs. 2-8) and catheter (40, Figs. 2-8), the connector (12, Figs. 2-8) having one or more connector ports (central passageway 72, Figs. 2-8) to allow fluid to be transferred into and out of the brain (Col. 6 line 57 – Col. 7 line 14; Col. 8 lines 27-33).
Kornel is silent whether the catheter fits snugly within the sheath, wherein a distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath and/or comprises one or more side openings for transferring fluid into the catheter.
Leuthardt teaches a catheter assembly for removal of fluid from the brain, thus being in the same field of endeavor, with the distal end of a catheter arranged to be inserted into a ventricle of the brain (¶ [0015, 0018, 0021]) and comprising one or more 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kornel to have the catheter be arranged to have the distal end inserted into a ventricle of the brain, rather than in the subdural space of the brain (as motivated by Leuthardt ¶ [0015, 0018, 0021]). One of ordinary skill would have found the subdural space and a ventricle of the brain as obvious variants of one another as they are both areas of the brain that require drainage in the case of excess fluid. Since the combination of Kornel/Leuthardt places the catheter through the sheath, the distal end of the catheter of Kornel/Leuthardt is arranged to be inserted into a ventricle of the brain via the sheath. Additionally, it would also be obvious to modify the distal end of the catheter of Kornel to have multiple side openings in the catheter to allow for fluid transfer into the lumen of the catheter (as motivated by Leuthardt, Fig. 2). This structure is known in the art to prevent clogging of the catheter, as if one opening is clogged, fluid can still flow through the remaining openings. This would be an improvement over the one aperture shown at the distal end of Kornel.
Kornel/Leuthardt is silent whether the catheter fits snugly within the sheath.

Therefore, it would have been obvious to modify the catheter and sheath of Kornel/Leuthardt to have the catheter fit snugly within the sheath to maintain a dry environment within the sheath (as motivated by Amarasinghe Col. 5 lines 39-40) as well as reducing material costs by using as little material as possible.
Regarding Claim 2, Kornel further discloses the connector (cap section 12, Figs. 2-8) includes inner and outer connection portions, the inner connection portion (extending flange 18, Figs. 2-8; the flange forms the base of cap 12) being connected to the sheath (14, Figs. 2-8) and the outer connection portion (outside wall 20, Figs. 2-8) being connected to the catheter (40, Figs. 2-8).
Regarding Claim 3, Kornel further discloses the inner connection portion (18, Figs. 2-8) is arranged to be attached to the skull of the patient (Col. 6 lines 5-10).
Regarding Claim 4, Kornel further discloses an outer connection portion (outside wall 20, Figs. 2-8) comprises one or more outer connection portion ports (side slit 30, Figs. 2-8) for transferring fluid into and out of the brain (Col. 6 line 57 – Col. 7 line 14; Col. 8 lines 27-33).
Claim 5, Kornel further discloses a proximal end of the catheter (40, Figs. 2-8) is attached to one of the one or more ports (30, Figs. 2-8; the catheter is attached to the port via supporting ledge 80, Figs. 2-8).
Regarding Claim 7, Kornel further discloses the sheath (14, Figs. 2-8) has an inner diameter that is larger (Col. 7 lines 3-5) than an outer diameter of the catheter (40, Figs. 2-8).
Regarding Claim 8, Kornel further discloses the catheter (40, Figs. 2-8) has a length that is longer than a length of the sheath (14, Figs. 2-8; as seen best in Fig. 8).
Regarding Claims 10-12, Kornel further discloses a space between an outer surface of the catheter (40, Figs. 2-8) and an inner surface of the sheath (14, Figs. 2-8), wherein the space equals a difference between an outer diameter of the catheter (40, Figs. 2-8) and an inner diameter of the sheath (14, Figs. 2-8; as best seen in Fig. 3).
Kornel is silent whether the difference between the outer diameter of the catheter and the inner diameter of the sheath is between about 0.25 and 0.5 mm.
Amarasinghe teaches a IV therapy device, thus being in the same field of endeavor of medical fluid transportation devices, with a catheter or inner catheter (15, Fig. 1) and a sheath (11, Fig. 1), where the catheter (15, Fig. 1) fits snugly (Col. 3 lines 17-22) within the sheath (11, Fig. 1), wherein there is a space (Col. 3 lines 17-22; there is very little space between the sheath and catheter, but space nonetheless) between an outer surface of the catheter (15, Fig. 1) and the sheath (11, Fig. 1), wherein the space (Col. 3 lines 17-22) equals a difference between an outer diameter of the catheter (15, Fig. 1) and an inner diameter of the sheath (11, Fig. 1), where the difference is about 0.5 mm (Col. 3 lines 17-22). This construction maintains a dry environment within 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter and sheath of Kornel/Leudthardt to have the catheter fit snugly within the sheath with a clearance of between about 0.25 and 0.5 mm between the inner diameter of the sheath and the outer diameter of the catheter to maintain a dry environment within the sheath (as motivated by Amarasinghe Col. 5 lines 39-40) as well as reducing material costs by using as little material as possible.
Regarding Claims 15-17, Kornel is silent wherein the one or more side openings include one or more elongated openings, slits, eye-drop shaped openings, circular holes, or other shaped openings, wherein the one or more side openings are disposed in a wall of the catheter, and wherein the one or more side openings are in communication with at least one lumen in the catheter.
Leuthardt teaches a catheter with a main body (202, Fig. 2) and a distal end (first end portion 204, Fig. 2) comprising one or more side openings in the shape of circular holes (apertures visible in Fig. 2) for transferring fluid into the catheter (the apertures allow fluid flow in and out of the catheter), wherein the one or more side openings are disposed in a wall of the catheter (as seen in Fig. 2), and wherein the one or more side openings are in communication with at least one lumen in the catheter (the apertures are in fluid communication with the interior lumen of the catheter main body 202, Fig. 2). Catheters of this type are known in the art to prevent clogging by having multiple 
Therefore, one of ordinary skill in the art would find it obvious to modify the distal end of the catheter of Kornel/Leuthardt/Amarasinghe to have multiple circular shaped side openings in the wall of the catheter to allow for fluid transfer into the lumen of the catheter (as motivated by Leuthardt, Fig. 2). This structure is known in the art to prevent clogging of the catheter, as if one opening is clogged, fluid can still flow through the remaining openings. This would be an improvement over the one aperture shown at the distal end of Kornel.
Regarding Claim 18, Kornel discloses the catheter has a distal end that is not cut off (as seen in Fig. 8, the distal end of the catheter is visible and present; therefore, the end is not cut off).
Regarding Claim 19, Kornel is silent regarding a shunt valve and distal catheter assembly.
Leuthardt teaches a shunt system including a shunt valve (108, Fig. 1) and distal catheter assembly (106, Fig. 1) to control the flow of fluid from the brain and to allow it to drain into the patient’s peritoneal cavity (¶ [0016-0017]).
Therefore, it would have been obvious to modify the device of Kornel/Leuthardt/Amarasinghe to also include a shunt valve and distal catheter assembly to allow the flow of fluid from the brain to be controlled and to allow the fluid to drain into the patient’s peritoneal cavity (as motivated by Leuthardt ¶ [0016-0017]).
Claims 41 and 42, Kornel is silent whether the sheath creates a permanent passageway between a surface of the brain and a ventricle within the brain, and wherein the sheath extends to and/or into a ventricle of the brain.
Leuthardt teaches a catheter assembly with a sheath (sleeve portion 350, Fig. 3) that extends to a ventricle of the brain (¶ [0032] indicates the sheath reduces the friction between the brain and the portions of the catheter that are not positioned within the ventricle; this indicates that the sheath extends up to the ventricle to prevent friction and possible brain damage) to reduce friction within the patient’s brain (¶ [0032]).
Therefore, it would have been obvious to modify the sheath of Kornel/Leuthardt/Amarasinghe to extend to a ventricle of the brain, as taught by Leuthardt, to reduce friction within the patient’s brain (as motivated by Leuthardt ¶ [0032]). Since the device of Kornel/Leuthardt/Amarasinghe is permanently implanted, the sheath will create a permanent passageway between a surface of the brain and a ventricle within the brain. 
Regarding Claim 43, Kornel discloses a catheter assembly (subdural drain 10, Figs. 2-8), comprising:
a sheath (stem 14, Figs. 2-8) arranged to be permanently attached to a portion of a brain (Col. 8 lines 5-44; the device is capable of being attached permanently to the patient; the bottom edge of the stem is located within the subdural space, which is a portion of the brain as it is the area under the dura mater of the brain);
a catheter (lumen 40, Figs. 2-8) slidably disposed in the sheath (14, Figs. 2-8; Col. 6 lines 16-20, Col. 8 lines 36-41), wherein the catheter (40, Figs. 2-8) is removable 
a connector (cap section 12, Figs. 2-8) connected to the sheath (14, Figs. 2-8) and catheter (40, Figs. 2-8), the connector (12, Figs. 2-8) having one or more connector ports (central passageway 72, Figs. 2-8) to allow fluid to be transferred into and out of the brain (Col. 6 line 57 – Col. 7 line 14; Col. 8 lines 27-33).
Kornel is silent whether the sheath extends to and/or into a ventricle of the brain, wherein the catheter fits snugly within the sheath, and wherein a distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath and/or comprises one or more side openings for transferring fluid into the catheter.
Leuthardt teaches a catheter assembly for removal of fluid from the brain, thus being in the same field of endeavor, with the distal end of a catheter arranged to be inserted into a ventricle of the brain (¶ [0015, 0018, 0021]) and comprising one or more side openings in the shape of circular holes (apertures visible in Fig. 2) for transferring fluid into the catheter (the apertures allow fluid flow in and out of the catheter). Placement within the ventricle allows fluid to be drained from the ventricle of the brain (¶ [0015, 0018, 0021]). Additionally, catheters with multiple openings are known in the art to prevent clogging by having multiple openings instead of one opening. If one aperture is clogged, fluid can still flow through the remaining apertures.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kornel to have the catheter be arranged to have the distal end inserted into a ventricle of the brain, rather than in the subdural space of the brain (as motivated by Leuthardt ¶ [0015, 0018, 
Kornel/Leuthardt is silent whether the catheter fits snugly within the sheath.
Amarasinghe teaches a IV therapy device, thus being in the same field of endeavor of medical fluid transportation devices, with a catheter or inner catheter (15, Fig. 1) and a sheath (11, Fig. 1), where the catheter (15, Fig. 1) fits snugly (Col. 3 lines 17-22) within the sheath (11, Fig. 1), wherein there is a space (Col. 3 lines 17-22; there is very little space between the sheath and catheter, but space nonetheless) between an outer surface of the catheter (15, Fig. 1) and the sheath (11, Fig. 1). This construction maintains a dry environment within the sheath (Col. 5 lines 39-40) and reduces material costs to the device by using as little material as possible.
Therefore, it would have been obvious to modify the catheter and sheath of Kornel/Leuthardt to have the catheter fit snugly within the sheath to maintain a dry 
Regarding Claim 44, Kornel is silent whether the distal end of the catheter is arranged to be inserted into a ventricle of the brain via the sheath. 
Leuthardt teaches a catheter assembly for removal of fluid from the brain, thus being in the same field of endeavor, with the distal end of a catheter arranged to be inserted into a ventricle of the brain (¶ [0015, 0018, 0021]). Placement within the ventricle allows fluid to be drained from the ventricle of the brain (¶ [0015, 0018, 0021]).
Therefore, it would have been obvious to modify the device of Kornel/Leuthardt/Amarasinghe to have the catheter be arranged to have the distal end inserted into a ventricle of the brain, rather than in the subdural space of the brain (as motivated by Leuthardt ¶ [0015, 0018, 0021]). One of ordinary skill would have found the subdural space and a ventricle of the brain as obvious variants of one another as they are both areas of the brain that require drainage in the case of excess fluid. Since the combination of Kornel/Leuthardt places the catheter through the sheath, the distal end of the catheter of Kornel/Leuthardt is arranged to be inserted into a ventricle of the brain via the sheath. 
Regarding Claim 45, Kornel further discloses the catheter (40, Figs. 2-8) has a length that is longer than a length of the sheath (14, Figs. 2-8; even when the sheath has been modified to extend to the ventricle, as shown in Fig. 8, the catheter extends past the sheath into the brain and also extends through the opposite end of the connector).
Claim 46, Kornel is silent whether the sheath creates a permanent passageway between a surface of the brain and a ventricle within the brain.
Leuthardt teaches a catheter assembly with a sheath (sleeve portion 350, Fig. 3) that extends to a ventricle of the brain (¶ [0032] indicates the sheath reduces the friction between the brain and the portions of the catheter that are not positioned within the ventricle; this indicates that the sheath extends up to the ventricle to prevent friction and possible brain damage) to reduce friction within the patient’s brain while allowing fluid to be drained from the ventricle (¶ [0032]).
Therefore, it would have been obvious to modify the sheath of Kornel/Leuthardt/Amarasinghe to extend to a ventricle of the brain, as taught by Leuthardt, to reduce friction within the patient’s brain while allowing fluid to be drained from the ventricle (as motivated by Leuthardt ¶ [0032]). Since the device of Kornel/Leuthardt/Amarasinghe is permanently implanted, the sheath will create a permanent passageway between a surface of the brain and a ventricle within the brain.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Leuthardt et al (US 2013/0131576) further in view of Amarasinghe (US 4936826) further in view of Dextradeur et al (US 2003/0135148).
Regarding Claim 13, Kornel/Leuthardt/Amarasinghe is silent whether a distal end of the catheter comprises two or more lumens in communication with a single lumen extending along a remainder of a length of the catheter.
Dextradeur teaches a catheter, thus being in the same field of endeavor, with a distal end (portion comprising secondary catheters 20, Fig. 2A) of the catheter (10, Fig. 2A) comprising two or more lumens (second catheters 20A, 20B, and 20C, Fig. 2A) in 
Therefore, it would have been obvious to modify the distal end of the catheter of Kornel/Leuthardt/Amarasinghe to comprise two or more lumens in communication with a single lumen extending along a remainder of a length of the catheter to reduce the risk of blockage to the catheter (as motivated by Dextradeur ¶ [0008-0010]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kornel (US 8152792) in view of Leuthardt et al (US 2013/0131576) further in view of Amarasinghe (US 4936826) further in view of Sommers (US 4382445).
Regarding Claim 20, Kornel/Leuthardt/Amarasinghe is silent whether the distal catheter assembly includes a distal catheter disposed at least partially in a distal sheath permanently attached below the patient’s skin.
Sommers teaches a shunt system, thus being in the same field of endeavor, with a distal catheter assembly or conduit (4, Fig. 1) comprising a distal catheter or upper tubular portion (7, Figs. 1 and 2) disposed at least partially in a distal sheath or lower tubular portion (8, Figs. 1 and 2) permanently attached below the patient’s skin (Col. 6 lines 11-30) to allow the distal catheter section to expand in response to growth of the patient (Col. 6 lines 11-30).
Therefore, it would have been obvious to modify the distal catheter assembly of Kornel/Leuthardt/Amarasinghe to include a distal sheath at least partially surrounding the distal catheter which is permanently attached below the patient’s skin to allow for .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781